DETAILED ACTION 
The present application, filed on 2/2/62020, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 7/11/2022, and the interview from 7/18/2022.   


Status of Claims
Claims 1-2, 6-10, 14-16, 20-24 are now pending and have been examined. Claims 3-5, 11-13, 17-19 have been cancelled.


Allowable Subject Matter
Claims 1-2, 6-10, 14-16, 20-24 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for providing real-time offers based on geolocation and merchant category. 

	First, transaction data from a plurality of merchants is received and a subset of merchants that are associated with physical location and merchant category is determined. 

	Second, real-time market activity data form a plurality or merchants is determined and a threshold amount based on a dynamic parameter Is determined. 

	Third, an offer in response to the determination is initiated based on generating a merchant transaction index, calculating a first sum of transactions, calculating a second sum of transactions, calculating a total sum or transaction’s dividing the second sum by the total sum. 

Finally, the offer is terminated based on determining that a ratio of the updated real-time market activity data associated with the first merchant to the updated real-time market activity data associated with the at least one other merchant does not satisfy the threshold amount. 

The invention provides a unique advantage in the area of providing real-time offers based on geolocation and merchant category, for it uses a unique mechanism to combine the two types of data (i.e. geolocation and merchant category) for selecting real-time offers. 

The references utilized during the prosecution, which have been made part of the record, are: Kara et al (US 2015/0169726), Dixon (US 2015/0058140), Sundaresan (US 2016/0125519), Becus et al (US 2019/0385191). 

Kara discloses: Systems and methods are provided for analyzing entity performance. In one implementation, a method is provided that includes receiving a request with one or more filter selections and accessing a data structure comprising a plurality of categories of information showing interactions associated with multiple entities. The method also comprises identifying a set of categories of the plurality of categories within the data structure based on the one or more filter selections. The method further comprises processing the information of the identified categories to analyze a performance of one or more entities of the multiple entities in accordance with the one or more filter selections and providing the processed information to display the performance of the one or more entities on a user interface. 

Kara however, does not disclose: determining, with at least one processor, to initiate at least one offer based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant of the subset of merchants, and determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with the at least one other merchant satisfies the threshold amount; initiating the at least one offer in response to determining to initiate the at least one offer. Furthermore, Kara does not disclose: terminate the at least one offer based on comparing the updated real-time market activity data associated with the first merchant with the updated real-time market activity data associated with the at least one other merchant of the subset of merchants and determining that a ratio of the updated real-time market activity data associated with the first merchant to the updated real-time market activity data associated with the at least one other merchant does not satisfy the threshold amount. 

Dixon discloses: Various embodiments described herein facilitate presenting offers within an application, such as a video game, operating on a client system. The systems and methods of some embodiments may execute an application by a computing device having a screen, the first application having an application user interface being displayed on the screen. The system or method can then receive advertisement data and a link to an offer. The system or method can display the advertisement data a moving graphical container such it is moving across the screen (i.e., a moving graphical container) and over the application user interface. Once displayed, the system or method can await, and subsequently receive, user interaction with respect to the moving graphical container. The system or method can respond to the user interaction by navigating to a page using the link, the page including the offer. 

Dixon however, does not disclose: determining, with at least one processor, to initiate at least one offer based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant of the subset of merchants, and determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with the at least one other merchant satisfies the threshold amount; initiating the at least one offer in response to determining to initiate the at least one offer. Furthermore, Dixon does not disclose: terminate the at least one offer based on comparing the updated real-time market activity data associated with the first merchant with the updated real-time market activity data associated with the at least one other merchant of the subset of merchants and determining that a ratio of the updated real-time market activity data associated with the first merchant to the updated real-time market activity data associated with the at least one other merchant does not satisfy the threshold amount.

Sundaresan discloses: Systems and methods for on demand local commerce are described. One example embodiment includes a device gathering location information and product interest associated with clients and client devices. The system may use location information in determining that the first plurality of client devices are within a first geographic area during a first time period, and may further use the interest information in calculating an interest level for a first product. A threshold may be identified and used in determining that the interest level for the first product exceeds the threshold. When the calculated interest level exceeds the threshold, a local commerce action is initiated. In various embodiments, the local commerce action may be a live on demand auction at a particular location, an offer associated with a geofenced area, a sales location recommendation to a merchant, or any other such local commerce action. 

Sundaresan however, does not disclose: determining, with at least one processor, to initiate at least one offer based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant of the subset of merchants, and determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with the at least one other merchant satisfies the threshold amount; initiating the at least one offer in response to determining to initiate the at least one offer. Furthermore, Sundaresan does not disclose: terminate the at least one offer based on comparing the updated real-time market activity data associated with the first merchant with the updated real-time market activity data associated with the at least one other merchant of the subset of merchants and determining that a ratio of the updated real-time market activity data associated with the first merchant to the updated real-time market activity data associated with the at least one other merchant does not satisfy the threshold amount.  

Becus discloses: A digital advertisement platform with redemption feedback. In one embodiment, a server including a communication interface, a memory, and an electronic processor. The electronic processor is configured to receive transaction information from the data storage server, generate operation recommendations based on the transaction information that is received from the data storage server, generate operation creation and workflow with an enterprise platform and based on the operation recommendations, and generate a graphical user interface for displaying on the supplier interface device, the graphical user interface based on the operation creation and workflow. 

Becus however, does not disclose: determining, with at least one processor, to initiate at least one offer based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant of the subset of merchants, and determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with the at least one other merchant satisfies the threshold amount; initiating the at least one offer in response to determining to initiate the at least one offer. Furthermore, Becus does not disclose: terminate the at least one offer based on comparing the updated real-time market activity data associated with the first merchant with the updated real-time market activity data associated with the at least one other merchant of the subset of merchants and determining that a ratio of the updated real-time market activity data associated with the first merchant to the updated real-time market activity data associated with the at least one other merchant does not satisfy the threshold amount.


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors process, i.e. a process aimed at providing offers based on certain criteria, like location, merchant category or market activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the applications specification at [0052] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 9 and 15 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 9 and 15 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622